MEMORANDUM **
Appellant Tien Huu Nguyen challenges the district court’s denial of his motion pursuant to Federal Rule of Civil Procedure 60(b) to vacate the district court’s Final Orders of Forfeiture.
The district court did not abuse its discretion in refusing to reopen the forfeiture action. A review of the record and the opening brief indicates that appellant does not challenge the district court’s determination that appellant had no meritorious claim to warrant reopening. Appellant does not have standing to raise the argument that the district court violated defendant Thuan Huy Ha’s due process rights. See, e.g., Borrows v. Jackson, 346 U.S. 249, 255, 73 S.Ct. 1031, 97 L.Ed. 1586 (1953). The questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment. All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.